DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of January 21, 2022. 
Claims 3, 8, 14, and 15 have been canceled.
Claims 1-2, 4-7, and 9-13 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the Specification have been fully considered and are persuasive.  Therefore, the objection to the Specification has been withdrawn. 
Applicant’s arguments with respect to the interpretation and rejections of claims 1-2, 4-7, and 9-13 under 35 USC §112(f), 35 USC §112(a), and 35 USC §112(b) have been fully considered and are persuasive. 
The interpretation under 35 USC §112(f) has been withdrawn.
The rejection of claims 1-2, 4-7, and 9-13 under 35 USC §112(a) has been withdrawn.
The rejection of claims 1-2, 4-7, and 9-13 under 35 USC §112(b) as presented in the Office Action of October 21, 2021 has been withdrawn. However, new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 21 January 2022. 
Applicant’s arguments with respect to the rejection of claims 1-2, 4-7, and 9-13 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
For instance, independent claim 1, as amended, recites: "a processor configured to: generate first information indicating an action of a vehicle; derive a plurality of individual rewards obtained by evaluating each of a plurality of pieces of information, wherein the plurality of pieces of information represent feedback information obtained from a simulator or an actual environment by inputting second information based on the first information indicating the action of the vehicle to the simulator or the actual environment, and derive a reward of the plurality of individual rewards for performing the action of the vehicle; perform reinforcement learning that optimizes the reward of the plurality of individual rewards based on the action of the vehicle; and derive the individual reward based on an application of a plurality of reward functions of which distribution shapes of the individual rewards for a relation to a target value are different from each other to at least a part of the plurality of pieces of information to be evaluated, wherein the plurality of reward functions include a reward function that returns a predetermined value in a case in which an input value matches a target value and returns a smaller value as an absolute value of a difference between the input value and the target value increases, however, a degree to which the individual reward for the difference between the input value on a side where the input value exceeds the target value is reduced and the target value is greater than a degree to which the individual reward for a difference between the input value on a side where the input value is less than the target value and the target value is reduced," as recited in independent claim 1. These acts require action by a processor and cannot be practicably applied in the mind.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the claim is not directed to a mental process that the performances of the limitations are required by a processor and cannot be practicably applied in the human mind. However, the Examiner respectfully disagrees. While applicant asserts the steps in claim 1, such as ‘performing reinforcement learning…’ and ‘deriving the individual reward based on an application of a plurality of reward functions…’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. Although, the claim recites the limitation of generating first information indicating an action of a vehicle and deriving a plurality of individual rewards, the additional details do not alter the performance of the limitation. The generating and deriving steps do not elevate this limitation from insignificant extra-solution data gathering. As such, the Examiner submits that a person could perform the calculation using the gathered information of the action of a vehicle, either mentally or using pen and paper. Further, these limitations are a mathematical concept as applying the accumulated reward is performed through reinforcement learning algorithm ([0062] in the Specification, disclosing the planner 310 applies the accumulated reward to a reinforcement learning algorithm such as A3C, and updates the policy 315). Furthermore, the limitation is also a mathematical concept as deriving the individual reward based on an application of a plurality of reward functions, as the use of a reinforcement learning algorithm is merely using mathematical concepts to derive the individual reward.  

Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments with respect to the rejection of claims 1-2, 4-7, and 9-13 under 35 USC § 102 and 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a target value” at line 20 is unclear. Specifically, it is unclear what “a target value” is referring to. It is unclear whether target value is the same “a target value” previously recited in claim 1 at line 16-17 or a different target value. It is unclear what is being claimed in light of Applicant’s original disclosure.
Further, the limitation “the difference” at line 22-23 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 6, the limitation “the information” at line 2 is vague and indefinite. Specifically, it is unclear what “the information” is referring to. It is unclear what is being claimed in light of Applicant’s original disclosure.  Moreover, it is unclear if this is the first information in claim 1, the second information recited in claim 1, or both. 
As to claim 7, the limitation “wherein the plurality of reward functions include a reward function that returns a predetermined value in a case in which an input value matches a target value and returns a smaller value as an absolute value of a difference between the input value and the target value increases” at lines 2-5 is vague and indefinite.
It is unclear whether reward function is the same “a reward function” previously recited in claim 1 at line 19 or a different reward function. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether predetermined value is the same “a predetermined value” previously recited in claim 1 at lines 19-20 or a different predetermined value. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether case is the same “a case
It is unclear whether input value is the same “an input value” previously recited in claim 1 at line 20 or a different input value. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether target value is the same “a target value” previously recited in claim 1 at lines 16-17 or a different target value. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether smaller value is the same “a smaller value” previously recited in claim 1 at line 21 or a different smaller value. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether absolute value is the same “an absolute value” previously recited in claim 1 at line 21 or a different absolute value. It is unclear what is being claimed in light of Applicant’s original disclosure.
The limitation “a difference” is unclear. It is unclear if this is the same difference recited in claim 1 or a different difference.  
As to claim 9, the limitation “a target value” at lines 18-19 is unclear. Specifically, it is unclear what “a target value” is referring to. It is unclear whether target value is the same “a target value” previously recited in claim 9 at lines 14-15 or a different target value. It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 10, the limitation “a target value” at lines 18-19 is unclear. Specifically, it is unclear what “a target value” is referring to. It is unclear whether target value is the same “a target value” previously recited in claim 10 at lines 14-15 or a different target value. It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 12, the limitation “wherein the plurality of reward functions include a reward function that returns a larger value as an input value approaches any of two or more target values” at lines 2-3 is vague and indefinite.
It is unclear whether reward function is the same “a reward function” previously recited in claim 1 at line 19 or a different reward function. It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear whether input value is the same “an input value” previously recited in claim 1 at line 20 or a different input value. It is unclear what is being claimed in light of Applicant’s original disclosure.
Claims 2, 4, 5, and 13 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, as presented claim 7 depends from claim 1. Claim 7 recites the limitation “wherein the plurality of reward functions include a reward function that returns a predetermined value in a case in which an input value matches a target value and returns a smaller value as an . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 9-11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 9-11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method and the system of claims 1 and 9-11 contain mathematical concepts and mental processes that can be practicably performed in the human mind using pen and paper and, therefore, an abstract idea. Claim 1 recites the limitation of performing reinforcement learning that optimizes the reward of the plurality of individual rewards based on the action of the vehicle and deriving the individual reward based on an application of a plurality of reward functions of which distribution shapes of the individual rewards for a relation to a target value are different from each other to at least a part of the plurality of pieces of information to be evaluated, wherein the plurality of reward functions include a reward function that returns a predetermined value in a case in which an input value matches a target value and returns a smaller value as an absolute value of a difference between the input value and the target value increases, however, a degree to which the individual reward for the difference between the input value on a side where 
Further, these limitations are a mathematical concept as applying the accumulated reward is performed through reinforcement learning algorithm ([0062] in the Specification, disclosing the planner 310 applies the accumulated reward to a reinforcement learning algorithm such as A3C, and updates the policy 315). Furthermore, the limitation is also a mathematical concept as deriving the individual reward based on an application of a plurality of reward functions, as the 
The Examiner notes that under MPEP 2106.04(a)(2)(I), the mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  As such, the claims are consistent with the abstract idea of organizing information through mathematical correlations in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) and using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979). The mere nominal recitation of a learning device or a processor does not take the claim limitation out of the mathematical concepts grouping or the mental processes. Thus, the claim recites a mathematical concept and a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 9-11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because claim 1 recites additional elements of generating first information indicating an action of a vehicle and deriving a plurality of individual rewards obtained by evaluating each of a plurality of pieces of information, wherein the plurality of pieces of information represent feedback information obtained from a simulator or an actual environment by inputting second information based on the first information indicating the action of the vehicle to the simulator or the actual environment, and deriving a reward of the plurality of individual rewards for performing the action of the vehicle, a learning device, and a processor. The generating and deriving steps are recited at a high level of generality (i.e. as a general means of receiving data from an action of a vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The learning device and processor merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The learning device and processor are recited at a high level of generality and merely automate the performing and deriving steps. Accordingly, 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), 
Examiner notes claims 9-11 recite similar limitations to claim 1 and is rejected under the same rational.

CONCLUSION
Thus, since claims 1 and 9-11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 9-11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2, 4-7, 12, and 13 depend from claim 1.
	Dependent claims 2, 4-7, 12, and 13 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the additional limitations of deriving the individual reward based on an application of rules of which evaluation characteristics are different from each other to at least the part of the plurality of pieces of information to be evaluated is further steps that covers performance of the mathematical operation (such as multiplication) or the act of calculating using mathematical methods and is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claims 1 and 9-11 above. As a further example, in claim 4, calculating the reward for the action of the vehicle by multiplying the plurality of individual rewards with each other is further steps that covers performance of the mathematical operation (such as multiplication) or the act of calculating using mathematical methods and is further step that, 

Allowable Subject Matter
Claims 1-2, 4-7, and 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and under 35 U.S.C. 101, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666